Citation Nr: 0632813	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  00-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The appellant served on active duty from January to April 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied a 
claim for service connection for pseudofolliculitis barbae.  
The Board remanded the claim to the RO in April 2001 for 
further development.  The case was before the Board again in 
February 2003 at which time the Board's development unit 
assumed development duties pursuant to the authority of 38 
C.F.R. § 19.9.  The case was summarily remanded to the RO in 
July 2003 following a decision by the United States Court of 
Appeals for the Federal Circuit which invalidated portions of 
38 C.F.R. § 19.9.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Board remanded the case to the RO in April 2004 
for compliance with its previous remand orders.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1.  The veteran did not report for examinations scheduled in 
conjunction with his claim.  

2.  There is no competent evidence of record that the 
veteran's treatment for a non-descript rash in the beard area 
many years after service is related to the single incident of 
folliculitis barbae treated in service.  


CONCLUSION OF LAW

Pseudofolliculitis barbae was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107(a) (West 2002); 
38 C.F.R. §§ 3.303(b), 3.309(a), 3.655(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from January to April 1979.  
His service medical records demonstrate that he was given a 
temporary duty profile for pseudofolliculitis barbae (ingrown 
beard) lasting from March 21, 1979 to April 21, 1979.  An 
October 1999 statement from the veteran indicated no post-
service medical treatment for his skin condition, but only 
"self-medication."  VA clinic records first reflect 
prescriptions for erythromycin solution, hydrocortisone cream 
and cephalexin in November 1999 to treat a "RED SKIN RASH ON 
BEARD AREA."  In April 2001, the Board ordered VA 
examination of the veteran in order to determine whether his 
current skin condition is related to service.  Unfortunately, 
the veteran has failed to report for VA examination, and the 
claim must be based solely on the evidence of record.  38 
C.F.R. § 3.655(b) (2006). 

A claimant bears the burden to present and support a claim of 
benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In evaluating 
claims, the Board shall consider all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  Id.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime service.  38 U.S.C.A. §  1131 
(West 2002).  

Pseudofolliculitis barbae is a bacterial disorder occurring 
chiefly in the beard.  See Butts v. Brown, 5 Vet. App. 532, 
536 (1993) citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1378 (27th ed. 1988).  It is not deemed a chronic disease 
under VA regulations.  See 38 C.F.R. § 3.309(a) (2006).  For 
a showing of continuity of chronic disease first manifest in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity.  See 38 C.F.R. § 
3.303(b) (2006).  In this case, 


the evidence of record shows that the veteran was given a 
temporary profile in service due to pseudofolliculitis 
barbae, and was next treated for a non-descript rash in the 
beard area nearly twenty years later.  The Board must find 
that the veteran's pseudofolliculitis barbae treated in 
service resolve without residuals as there is no competent 
evidence of record that his treatment for a non-descript rash 
of the beard many years after service is causally related to 
events in service.  The claim for service connection for 
pseudofolliculitis barbae, therefore, must be denied.  

In so holding, the Board has deemed the veteran as competent 
to describe the outward manifestations of a rash in the beard 
area in-service and thereafter.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Falzone v. Brown, 8 Vet. App. 398 
(1995); 38 C.F.R. § 3.159(a) (2006).  However, he is not 
deemed competent to self-diagnose a current non-descript rash 
on the face to a diagnosis of pseudofolliculitis barbae.  Id.  
There is no doubt of material fact to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This 
"fourth element" of the notice 


requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Id.  The Pelegrini II Court also held that 
the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2006) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

In the normal course of events, it is the burden of a 
claimant to keep VA apprised of his/her whereabouts, and 
there is no burden on the part of VA to turn up heaven and 
earth to find him/her when he/she is not able to be located.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  This case has been 
remanded on multiple occasions in an attempt to notify the 
veteran of the evidentiary and development requirements, and 
to schedule him for VA examination.  A notice compliant 
letter was sent to his guardian in January 2005 and to the 
veteran's last known address of record in December 2005.  A 
communication received from the veteran in August 2006 
indicates that the December 2005 letter was sent to the 
correct last known address.  The claim was initiated prior to 
the passage of the current statutory and regulatory 
provisions governing notice.  The rating decision on appeal, 
the statement of the case (SOC), and the supplemental 
statements of the case (SSOC's) told him what was necessary 
to substantiate his claim throughout the appeals process.  
The claim has been readjudicated since compliant notice has 
been sent.  The veteran and his guardian have not cooperated 
in the development of his claim, and any notice deficiency 
that may have occurred in this case constitutes harmless 
error.  38 C.F.R. § 20.1102 (2006).  Any further notice to 
the appellant would only result in a delay in adjudicating 
the claim without any additional benefit accruing to him.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  

The RO obtained service medical records as well as VA clinic 
records identified as relevant to the claim on appeal.  The 
record previously included private clinic records.  There is 
no outstanding request to obtain any additional records not 
in the possession of a federal agency that the veteran has 
both identified and authorized VA to obtain on his behalf.  
The Board ordered VA examination as necessary to decide the 
claim, and has been subject to multiple remands in an attempt 
to afford the veteran VA examination.  The veteran has been 
deemed incompetent due to a mental disorder.  See VA 
discharge summary dated January 2002.  He has an appointed 
guardian who informed VA of the veteran's detention at the 
North Florida Evaluation and Treatment Center in May 2004.  
Notice of the need for examination was sent to the guardian 
in April 2004 and January 2005.  In August 2005, the guardian 
was requested to provide the address of the veteran in order 
to schedule him for VA examination.  In December 2005, a 
notice of the need for examination was sent to the veteran's 
last known address of record.  Notice of examination was sent 
to the veteran on December 7, 2005, but he failed to appear 
to his appointment in January 2006.  The Miami VA Medical 
Center (VAMC) was unable to establish phone contact with the 
veteran.  The February 2005 SSOC advised the veteran that 
examination was necessary to substantiate his claim and that 
he should contact VA to make arrangements for an examination.  
The veteran's accredited representative has taken no actions 
to contact the veteran.  The efforts to schedule the veteran 
for examination are well documented, and any further 
scheduling efforts would be futile absent the veteran's 
cooperation.  The Board, therefore, finds that the veteran 
has failed to report of VA examination without good cause 
being shown, and that the claim must be based on the evidence 
of record.  38 C.F.R. § 3.655(b) (2006).  Medical opinion 
based solely upon review of the claims folder would be 
speculative as the only post-service evidence of record is 


a clinical notation of a non-descript rash on the veteran's 
face 20 years after his discharge from service.  There is no 
reasonable possibility that any further attempts at assisting 
the appellant would be anything but futile.  


ORDER

The claim of entitlement to service connection for 
pseudofolliculitis barbae is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


